 1   MATTHEW D. POWERS (S.B. #212682)
     mpowers@omm.com
 2   ADAM P. KOHSWEENEY (S.B. #229983)
     akohsweeney@omm.com
 3   MALLORY A. JENSEN (S.B. #309187)
     mjensen@omm.com
 4   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 5   San Francisco, CA 94111-3823
     Telephone: (415) 984-8700
 6   Facsimile: (415) 984-8701
 7   JEFFREY A. BARKER (S.B. #166327)
     jbarker@omm.com
 8   O’MELVENY & MYERS LLP
     610 Newport Center Drive, 17th Floor
 9   Newport Beach, CA 92660-6429
     Telephone: (949) 823-6900
10   Facsimile: (949) 823-6994
11   Attorneys for Defendants
     BROOKDALE SENIOR LIVING INC. AND
12   BROOKDALE SENIOR LIVING COMMUNITIES, INC.
13
                          UNITED STATES DISTRICT COURT
14                      NORTHERN DISTRICT OF CALIFORNIA
15                             OAKLAND DIVISION

16
17
18
19
20
21
22
23
24
25
26
27
28
                                            STIPULATION AND ORDER RE: BRIEFING SCHEDULE FOR
                                                       REQUEST FOR CERTIFICATION FOR APPEAL
                                                                     CASE NO. 17-CV-03962-HSG
 1   STACIA STINER; HELEN CARLSON,                         Case No. 17-cv-03962-HSG
     by and through her Guardian Ad Litem,
 2   JOAN CARLSON; LAWRENCE                                STIPULATION AND ORDER
     QUINLAN, by and through his Guardian                  SETTING BRIEFING SCHEDULE
 3   Ad Litem, LORESIA VALLETTE;                           FOR REQUEST FOR
     EDWARD BORIS, by and through his                      CERTIFICATION FOR APPEAL
 4   Guardian Ad Litem, MICHELE LYTLE;
     RALPH SCHMIDT, by and through his
 5   Guardian Ad Litem, HEATHER FISHER;
     PATRICIA LINDSTROM, as successor-
 6   in-interest to the Estate of ARTHUR
     LINDSTROM; and BERNIE
 7   JESTRABEK-HART; on their own
     behalves and on behalf of others similarly
 8   situated,
                           Plaintiffs,
 9          v.
10   BROOKDALE SENIOR LIVING INC.;
     BROOKDALE SENIOR LIVING
11   COMMUNITIES, INC.; and DOES 1
     through 100,
12
                             Defendants.
13
14
                                              STIPULATION
15
            WHEREAS, on January 25, 2019, the Court denied Defendants’ Motion to Dismiss with
16
     regard to the allegations and claims in the Second Amended Complaint based on the Americans
17
     with Disabilities Act, (“ADA”);
18
            WHEREAS, Defendants believe that no court has addressed whether the ADA applies to
19
     the type of residential housing provided by Brookdale’s assisted living communities, and that
20
     substantial ground for difference of opinion exists with respect to whether the ADA applies to;
21
            WHEREAS, Defendants believe that resolution of the applicability of the ADA to the
22
     allegations and claims being asserted in this litigation will have a significant impact on discovery,
23
     class certification, and other issues;
24
            WHEREAS, Defendants disclosed their intent to request certification from this Court for
25
     an appeal of this narrow issue under 28 U.S.C. § 1292(b) in the parties’ February 5, 2019 Joint
26
     Case Management Conference Statement (Dkt. No. 87);
27
28
                                                            STIPULATION AND ORDER RE: BRIEFING SCHEDULE FOR
                                                                       REQUEST FOR CERTIFICATION FOR APPEAL
                                                                                     CASE NO. 17-CV-03962-HSG
 1         WHEREAS, on February 12, 2019, the Court directed the parties to meet and confer and
 2   file a stipulation and proposed order regarding a briefing schedule for Defendants’ request for
 3   certification for appeal (Dkt. No. 89), to consist solely of a Motion by Defendants and an
 4   Opposition by Plaintiffs;
 5         WHEREAS, Plaintiffs dispute Defendants’ contention that the foregoing issue satisfies the
 6   applicable legal standard for certification for appeal set forth in 28 U.S.C. § 1292(b) and
 7   applicable precedent;
 8         WHEREAS, the parties have met and conferred and have agreed upon a briefing schedule;
 9
10         NOW, THEREFORE, IT IS HEREBY STIPULATED, pursuant to the Court’s February
11   12, 2019 Order (Dkt. No. 89), that:
12            (1)   Defendants will file and serve their Motion to Certify for Interlocutory Appeal and
13                  Motion to Stay by Tuesday, February 26, 2019;
14            (2)   Plaintiffs will file and serve its Opposition, if any, within three weeks thereafter,
15                  by Tuesday, March 19, 2019.
16
            Dated: February 25, 2019                    MATT POWERS
17                                                      JEFFREY A. BARKER
                                                        ADAM P. KOHSWEENEY
18                                                      MALLORY JENSEN
                                                        O’MELVENY & MYERS LLP
19
20
                                                        By:    /s/ Jeffrey A. Barker
21
22                                                      Attorneys for Defendants
                                                        BROOKDALE SENIOR LIVING INC.
23                                                      BROOKDALE SENIOR LIVING
                                                        COMMUNITIES, INC.
24
25
26
27
28
                                                            STIPULATION AND ORDER RE: BRIEFING SCHEDULE FOR
                                                                       REQUEST FOR CERTIFICATION FOR APPEAL
                                                                                     CASE NO. 17-CV-03962-HSG
 1
     GUY B. WALLACE
 2   SCHNEIDER WALLACE COTTRELL
     KONECKY WOTKYNS LLP
 3
     GAY CROSTHWAIT GRUNFELD
 4   ROSEN BIEN GALVAN & GRUNFELD LLP
 5   KATHRYN A. STEBNER
     STEBNER AND ASSOCIATES
 6
 7
     By: /s/ Guy B. Wallace
 8
 9   2000 Powell Street, Suite 1400
     Emeryville, California 94608
10   Telephone: (415) 421-7100
     Facsimile: (415) 421-7105
11
     Attorneys for Plaintiffs and the Proposed
12   Classes
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        STIPULATION AND ORDER RE: BRIEFING SCHEDULE FOR
                   REQUEST FOR CERTIFICATION FOR APPEAL
                                 CASE NO. 17-CV-03962-HSG
 1
 2                           ATTESTATION PER LOCAL RULE 5-1(i)(3)
 3          The e-filing attorney hereby attests that concurrence in the filing of the document has been
 4   obtained from each of the other signatories indicated by a conformed signature (/s/) within this e-
 5   filed document.
 6
            Dated: February 25, 2019                   MATT POWERS
 7                                                     JEFFREY A. BARKER
                                                       ADAM P. KOHSWEENEY
 8                                                     MALLORY JENSEN
                                                       O’MELVENY & MYERS LLP
 9
10
                                                       By:     /s/ Jeffrey A. Barker
11
12                                                     Attorneys for Defendants
                                                       BROOKDALE SENIOR LIVING INC.
13                                                     BROOKDALE SENIOR LIVING
                                                       COMMUNITIES, INC.
14
15
                                      CERTIFICATE OF SERVICE
16
            I hereby certify that on February 25, 2019, I electronically filed the foregoing document
17
     with the Clerk of the Court using the Court's CM/ECF system, which will send a notice of
18
     electronic filing to all CM/ECF participants.
19
20          Dated: February 25, 2019                   MATT POWERS
                                                       JEFFREY A. BARKER
21                                                     ADAM P. KOHSWEENEY
                                                       MALLORY JENSEN
22                                                     O’MELVENY & MYERS LLP
23
24                                                     By:     /s/ Jeffrey A. Barker
25
                                                       Attorneys for Defendants
26                                                     BROOKDALE SENIOR LIVING INC.
                                                       BROOKDALE SENIOR LIVING
27                                                     COMMUNITIES, INC.
28
                                                           STIPULATION AND ORDER RE: BRIEFING SCHEDULE FOR
                                                                      REQUEST FOR CERTIFICATION FOR APPEAL
                                                                                    CASE NO. 17-CV-03962-HSG
 1                                               ORDER
 2         The Court, having considered the above Stipulation of Plaintiffs and Defendants and good
 3   cause appearing therefor, hereby orders as follows:
 4          (1)    Defendants shall file and serve their Motion to Certify for Interlocutory Appeal
 5                 and Motion to Stay by Tuesday, February 26, 2019;
 6          (2)    Plaintiffs shall file and serve its Opposition, if any, within three weeks thereafter,
 7                 by Tuesday, March 19, 2019.
 8         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9
10   DATED: February 26, 2019
                                                               Honorable Haywood S. Gilliam, Jr.
11                                                             UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                           ORDER RE: BRIEFING SCHEDULE FOR
                                                                       REQUEST FOR CERTIFICATION FOR APPEAL
                                                                                     CASE NO. 17-CV-03962-HSG
